DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 12/15/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 6, with respect to Applicant’s drawing amendments made in view of the previous objections to the drawings have been fully considered and are persuasive.  The previous objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 6, with respect to Applicant’s claim amendments made in view of the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant’s arguments, see pages 6-1, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant's arguments, see pages 7-8, alleging that Brady fails to disclose the cover limitation since Brady only discloses a coating have been fully considered but they are not persuasive.  It is the Examiner’s position that Brady expressly discloses an 
Applicant’s arguments, see pages 8-9, with respect to the deficiencies of the prior art reference to Farhangnia in view of the claim amendments to independent claim 8 have been fully considered and are persuasive.  Therefore, the previous prior art rejections made under Farhangnia have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made under Martin et al. (US 2013/0317589), as set forth below.
Applicant’s arguments, see page 9, with respect to the deficiencies of the prior art reference to Martin in view of the claim amendments to independent claim 15 have been fully considered and are persuasive.  Therefore, the previous prior art rejections 
Applicant’s arguments, see page 10, with respect to the 103 rejections of claims 4-5 have been fully considered and are persuasive.   The previous 103 rejections of claims 4-5 have been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, both the open metal frame having an opening at a proximal end with (1) the frame attached to the microcatheter at or near the proximal end of the frame (i.e. claim 11), and (2) the frame is attached to the microcatheter at or near the distal end of the frame and at or near the proximal end of the frame (i.e. claim 12) must be shown or the feature(s) canceled from the claim(s).  The drawings only appear to disclose an open metal frame having an opening at a proximal end with the frame attached to the microcatheter at or near the distal end of the frame (see claim 10 and Fig. 30).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Fig. 30 appears to be the only embodiment disclosed to have an extendable atherectomy component 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US 2013/0345739).
Brady discloses (see Figs. 1-2 and 10) a clot retrieval system (1, Fig. 1) comprising the following claim limitations:
(claim 1) A stent retriever (2, Fig. 1a) comprising a tether (9, Fig. 1a) and a self-extending structure (8, Fig. 1a) extending in a distal direction from the tether (9) (as shown in Fig. 1a), the self-extending structure (8) comprising an open metal frame (16, Fig. 1a) that extends without constraint into a generally cylindrical shape (as shown in Fig. 1a) with a slit (152, Fig. 10) along the length of the 
(claim 2) wherein the tether (9) comprises a metal wire ([0510]; metallic composition materials expressly disclosed);
(claim 3) wherein the open metal frame (16) comprises nitinol ([0065]; [0503]; nitinol expressly disclosed as a component material);
(claim 6) wherein the self-extending structure (8) further comprises a polymer coating along the interior of the metal frame (16) ([0742]; scaffolding of engaging basket expressly may be coated with PTFE to provide a very low coefficient of friction allowing the clot to easily slide off and through the inlet mouths); and
(claim 7) further comprising porous polymer material (7, Fig. 1a) extending in a distal direction from the metal frame (16) (as shown in Fig. 1a, capture net 7 .

Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 7,537,598).
Shah comprises an embolic protection system (see Figs. 1-7) comprising the following claim limitations:
(claim 15) A treatment system comprising a guide structure (24, Figs. 1-7), an atherectomy component (28, Figs. 1-7) connected to the guide structure (24) (as shown in Figs. 1-7; col. 3, lines 50-51), a microcatheter (36, Figs. 1-7) comprising a lumen (38, Figs. 1-7) through which the guide structure (24) can slidably move (as expressly shown in Figs. 1-7; col. 4, lines 28-29), and a cylindrical stent (34, Figs. 1-7) having an open lumen (as shown in Fig. 7) mounted on the exterior of the microcatheter (36) near the distal end of the microcatheter (36) (as shown in Figs. 4-6; col. 4, lines 26-28), wherein the stent (34) is configured to (i.e. capable of) be released from the microcatheter (36) (as expressly shown in Figs. 4-7);
(claim 16) wherein the stent (34) is self-extending (col. 4, lines 33-40; as shown in Figs. 4-5) and a sheath (40, Figs. 1-7) slidably engaged with the outer surface of the microcatheter (36) (as shown between Figs. 4-5) wherein the sheath (40) has a configuration with the sheath (40) extended over the stent (34) in an un-deployed configuration (as shown in Figs. 1-4) and a configuration with the sheath (40) drawn in a relative proximal position relative to the 
(claim 17) wherein the atherectomy component (28) is self-extending (col. 3, lines 54-56) and has a stent retriever structure (as shown in Figs. 3-5) (Applicant’s specification expressly includes an expandable conical structure as an embodiment of a stent retriever structure, see Fig. 30, [0123]).

Claim Rejections - 35 USC § 103
Claim(s) 8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0317589) in view of Farhangnia et al. (US 2014/0207179).
Martin discloses (see Figs. 2F, 4A-4I and 8) a retrieval system (100) comprising the following claim limitations:
(claim 8) A treatment device comprising a microcatheter (330, Fig. 2F; 112, Figs. 4A-4I), an extendable atherectomy component (300, Fig. 2F; [0059]; [0065]) secured to the outer surface of the microcatheter (330) (as shown in Fig. 2F; [0065]), and a sheath (108, Figs. 4A-4I) slideable over the exterior of the microcatheter (330/112) (as shown in Figs. 4A-4I), and an inner lumen (332, Fig. 2F) extending along the length of the microcatheter (as expressly shown in Fig. 2F); wherein the extendable atherectomy component (300) comprising an open metal frame having an opening at a proximal end (i.e. open proximal end expressly shown in Fig. 2F; [0068]-[0069]; cover 300 expressly may comprise metal such as Nitinol) is mounted on the exterior of the 
(claim 10) wherein the frame (300) is attached to the microcatheter (330, Fig. 2F) at or near the distal end of the frame (300) (as expressly shown in Fig. 2F]);
(claim 13) wherein the sheath (108, Figs. 4A-4I) comprises a handle (444, Fig. 8) providing for the manual sliding of the sheath over the microcatheter (330/112) (as shown in Figs. 4A-4B and 8; sheath 108 expressly slidable over microcatheter 112; [0099]; Fig. 8 expressly depicts a proximal outer sheath handle 444), the sheath (108) having a position configured to (i.e. capable of) cover an un-extended atherectomy device (300) (as shown in Fig. 4A) and a position uncovering the atherectomy device (300) (as shown in Figs. 4E-4G; guide sheath 108 expressly retractable and extendable over internal components to constrain and deploy device 300 as needed); and
(claim 14) further comprising a stent (200, Fig. 2F) loaded in the interior of the microcatheter (330/112) (as shown in Figs. 2F and 4A-4C; [0059]; structure 200 expressly disclosed as an elongated stent structure).
Martin, as applied above, discloses a retrieval system comprising all the limitations of the claim except for the microcatheter expressly having an outer diameter from about 1 Fr to about 3.5Fr.  However, Farhangnia teaches a similar retrieval system comprising a microcatheter expressly having an outer diameter from about 1 Fr to about 3.5Fr ([0092]-[0093]; diameter of about 3 Fr expressly disclosed) in order to beneficially provide compatibility with one or more microcatheters and/or guidewires while further providing desired characteristics including flexibility, lubrication and kink-resistance ([0092]-[0093]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Martin to have the microcatheter comprise an outer diameter from about 1 Fr to about 3.5Fr in order to beneficially provide compatibility with one or more microcatheters and/or guidewires while further providing desired characteristics including flexibility, lubrication and kink-resistance, as taught by Farhangnia.  Additionally and/or in the alternative, it is generally known that any mere change in size is generally recognized as also being within the level of ordinary skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claim 15 above, and further in view of Bonnette et al. (US 2010/0268264).
Shah, as applied above, discloses an embolic protection system comprising all the limitations of the claim except for a fiber based filter attached to the guide structure distal to the atherectomy component.  Bonnette teaches (see Figs. 1-4) a similar embolic protection system (10) comprising a fiber based filter (26, Figs. 1-4) attached to the guide structure (22, Figs. 1-4) distal to the atherectomy component (24, Figs. 1-4) .

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771